PER CURIAM:
The District Court did not err in staying the proceedings before it and in denying to appellants temporary restraining orders and preliminary injunctions.1 It did not err in refusing to accept for filing the purported answer, counterclaim and crossclaim of Norris Grain Company on the ground that it was in gross violation of Rule 8(a), Fed.R.Civ. P. We affirm the District Court.2
The requests and motions made by the trustee in bankruptcy of First Colonial Corporation of America that we issue various supervisory and remedial orders to The Honorable Gordon West, United States District Judge for the Middle District of Louisiana, coordinating the future progress of this case with other proceedings are denied. The petition of Robert E. Wilder for a supervisory writ directed to Judge West is likewise denied.

. The denials appealed from were entered on August 18, September 7, September 29 and October 24, 1972 in Civil Action No. 72-2- in the United States District Court for the Middle District of Louisiana. In these consolidated appeals the appellants attempt to have us review the correctness of earlier orders issued by the referee in Bankruptcy on March 27 and May 30, 1972, and approved by the District Court on June 5, 1972, in a matter pending in bankruptcy in the same district, styled In the Matter of First Colonial Corporation of America, No. BK-334. This, of course, we cannot do.


. In a separate proceeding before this court, American Benefit Life Insurance Co. v. Hon. Gordon E. West, No. 72-2922, another panel of this court continued in effect a stay order (previously entered in No. 72-2922) until decision on the merits of the appeal now before us. That stay order, by its own terms, expires contemporaneously with issuance of our decision in the instant case.